Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on *** has been entered.
Currently, Claims 1, 3-7, 9-10, and 12-19 are pending.  Claims 1, 3-7, 9-10, and 14-19 are examined on the merits.   Claims 12-13 are withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
 Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 27, 2019.
Applicant's election with traverse of red ginseng in the reply filed on June 27,

The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 24, 20120, Aug. 9, 2017, 4/29/2020, 2/21/2020, 12/20/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9-10, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Seong (US 2008/0113043 A1) as evidenced by Ginseng (https://ruralaotion.orq/wp-contenl/uploads/2012/07/GSnseng-ldentification-PA.pdf) in view of Miller et al. (US 2016/0206673 A1) as evidenced by Dragon Herbs (2021, https://www.dragonherbs.com/rehmannia-root).
Seong teaches a method of treating fatigue [0012] with ginseng fruit [0003].  Burnout syndrome includes fatigue or tiredness. Ginseng fruit would inherently contain ginsenoside Rbt, Rb2, Rc, Rd, Re, and other ginsenoside ingredients (Abstract) including Panaxadiol PD, Panaxatriol PI, and vitamins, minerals, and anthocyanidins. The amounts of ginsenoside in ginseng fruit is 0.1-10% wt [0067], Table 3 shows the ginsenoside Rbl, Rb2, Rb3, Rc, Rd, Re, Rg2 amounts. Ginseng fruit is prepared using irradiation, steaming then drying, and precipitating the dried product in a solution containing ginsenoside decomposers [0017], which would read on an extract of ginseng fruit. The same ginseng berry would contain the vitamins and minerals and anthocyanidins in the same amount for Claims 14-19. Ginseng berry is a form of fruit from ginseng (see Ginseng, Identification of American Ginseng: In fruit). A berry is also a form of a fruit. Fruit would contain ingredients in the extracts because the fruit would 
However, Seong does not teach red ginseng and its amounts for use with ginseng berry, red ginseng, Korean angelica extract, Korean cornel dogwood extract, deer antler extract, star anise extract, jujube extract, peppermint extract, steamed rehmannia root extract, and cinnamon extract.
Miller et al. teaches a method for benefiting health and improving sexual performance with angelica, aniseed, velvet deer antler, cinnamon, dogwood berries, ginseng, jujube date, rehmannia, star anise (Claim 8). Steamed rehmannia root is taught because the way to use rehmannia is to steam it before use (see Dragon Herb).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine red ginseng at 2.5-7 wt% because red ginseng also contains ginsenosides (Abstract). One would have been motivated to make a composition with added ginsenosides for the expected benefit of treating burnout as taught by Seong. Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a composition comprising red ginseng at 2.5-7 wt% of the active agent combination for the following reasons. The reference does teach the composition for treating fatigue. Seong teaches a method of treating fatigue [0012] with 
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to use all the ingredients together because ginseng berry, red ginseng, Korean angelica extract, Korean cornel dogwood extract, deer antler extract, star anise extract, jujube extract, peppermint extract, steamed rehmannia root extract, and cinnamon extract are used in health to invigorate the body.  One would have been motivated to make herbs known for increasing physical performance for the expected benefit of decreasing fatigue associated with sexual performance as taught by Miller et al. and Seong.  Absent evidence to the contrary, there would have been a reasonable .

Response to Arguments
Applicant argues that the ginseng berry, red ginseng, Korean angelica extract, Korean cornel dogwood extract, deer antler extract, star anise extract, jujube extract, peppermint extract, steamed rehmannia root extract, and cinnamon extract are not taught.
In response to Applicant’s argument, Seong teaches a method of treating fatigue [0012] with ginseng fruit [0003].  Miller et al. teaches a method for benefiting health and improving sexual performance with angelica, aniseed, velvet deer antler, cinnamon, dogwood berries, ginseng, jujube date, rehmannia, star anise (Claim 8).  Thus, all the ingredients are taught.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/           Supervisory Patent Examiner, Art Unit 1655